IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LARRY ROBERTS,1                               § No. 389, 2018
                                                  §
           Petitioner Below,                      § Court Below—Family Court
           Appellant,                             § of the State of Delaware
                                                  §
           v.                                     § File No. CN07-02922
                                                  § Petition Nos. 17-35828
    KASSIE ROBERTS,                               §                17-35905
                                                  §
           Respondent Below, Appellee.            §



                                Submitted: April 12, 2019
                                Decided: May 21, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                          ORDER

         Upon consideration of the parties’ briefs and the record on appeal, the Court

has concluded that the judgment of the Family Court should be affirmed for the

reasons stated in its June 27, 2018 decision denying the appellant’s motion to modify

visitation with his child (born January 11, 2002). A parent’s right to visitation is “an

important, natural and legal right; however, it is not an absolute right but one which

must yield to the good of the child.”2 The Family Court did not abuse its discretion

by concluding that the best interest factors set forth in 13 Del. C. § 722(a) weighed




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
    Winter v. Charles, 1992 WL 53404 (Del. Feb. 3, 1992) (internal quotations omitted).
in favor of maintaining the visitation arrangement set forth in the court’s August 1,

2016 order, nor by giving great weight to the wishes of the sixteen-year-old child

concerning visitation with her father.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.



                                         BY THE COURT:

                                         /s/ Gary F. Traynor
                                         Justice




                                           2